Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0016], line 1 insert “as” between “used” and “a”
[0025], lines 2-3 contains the sentence “In some embodiments, a veneer contains less than 2% (e.g., less than 1%, or 0%) by weight of the veneer.” Please clarify.
Appropriate correction is required.
Claim Objections
Claim 6 objected to because of the following informalities:  
insert “of the veneer” after “content” in line 2.  
Insert “by weight” at the end of claim 6, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the phrase “essentially no corn-derived, wheat-derived, or soy-derived ingredients”.  It is unclear what quantity of corn, wheat or soy derived ingredients can be present and still be considered “essentially no”.  The specification does not define “essentially no” for the corn, wheat or soy derived ingredients. However, “essentially no refined sugar” is defined in the specification as less than 0.5%, less than 0.1%, or 0% by weight of the veneer [0025].  For the purpose of examination, "essentially no corn-derived, wheat-derived, or soy-derived ingredients” will be interpreted as less than 0.5% by weight of the veneer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leyh (US 2003/0215547 A1 PET TREAT COATING COMPOSITION AND PROCESS) as evidenced by He (He, Yi 2017, Effect of Additives on Crystallization of a Mixture of Fully Hydrogenated Canola Oil and Canola Oil, Master’s thesis, The Ohio State University, Columbus, Ohio).
Regarding claim 1, Leyh teaches a dog biscuit (base food piece) with a coating (veneer) poured over the surface [0083] where the coating can further comprise about 20-50 weight % of a flavorant, which can include meat solids (non-fat solids) [0047].  Leyh also teaches the coating includes about 25-100 weight % hydrogenated animal fat and/or vegetable fat with melting points between about 100oF-160oF [0030]. Leyh further teaches the hydrogenated animal fat and/or vegetable fat and can include hydrogenated canola oil [0039], which has a melting point of 73oC/163oF as evidenced by He (page 3, first paragraph). Since hydrogenated canola oil has a melting point over 140oF it is considered a hard fat according to the instant claims. Leyh also teaches the coating can include about 20-40% weight inert filler, which can include natural sugars.  Leyh further teaches a coating with 0.5% by weight liquid smoke and FD&C brown blend as the only possibly wet ingredient (Table IV), which meets the claim limitation of a moisture content less than 7% by weight of the veneer.  
Regarding the claimed ranges in claim 1.b.) i-iii., Leyh’s about 20-50 weight % of meat solids overlaps with the claimed range of about 40-60% by weight non-fat solids. Leyh’s 25-100% hydrogenated animal fat and/or vegetable fat encompasses the claimed range of 35-60% by weight fat composition.  Leyh’s fat melting point range of 100oF-160oF overlaps with the claimed range of 90oF-140oF.  Leyh’s sugar quantity of 20-40% weight overlaps with the claimed range of up to 25% by weight. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the quantity of hard fat in claim 1.b.ii., it is noted that since the hard fat is required in an amount up to 40% by weight of the fat composition (equivalent to 0%-24% of the veneer), the amount of hard fat in the veneer can be 0% by weight.  However, Leyh teaches the coating includes about 25-100 weight % hydrogenated animal fat and/or vegetable fat, which can include hydrogenated canola oil (a hard fat) as noted above.  Leyh further teaches hydrogenated animal fats may be combined with hydrogenated vegetable oils for use herein [0039].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the coating of Leyh comprising hydrogenated animal fat and/or vegetable fat where hydrogenated canola oil was combined with a non-hard fat to obtain about 25% weight hydrogenated fat/oil in the coating.  This would result in hydrogenated canola oil (hard fat) being present in an amount less than 25% weight in the veneer which is close to the claimed range of 0-24% weight hard fat of the veneer (equivalent to up to 40% by weight hard fat in the fat claimed fat composition).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Regarding the claim limitation “wherein the veneer is transport stable at 100oF for at least 24 hours and has a smooth appearance at room temperature”, since Leyh teaches all of the components of the claimed invention it follows that the composition of the prior art would have the same properties instantly claimed regarding transport stableness and appearance.  Additionally, Leyh teaches the pet foods and treats basted or otherwise coated with coatings of the present invention will maintain color stability, flavor and appearance during shipping and storage [0044] and as the coating cools, the composition adheres to the surface of the pet food or pet treat much like a thick, creamy gravy, providing a pleasing appearance [0076].
Regarding claim 2,  it is noted that since the claim requires “up to 30% by weight” of the fat composition is a fat with a melting point below 90oF, a fat with a melting point below 90oF is not required and can be present at 0% weight. Additionally, Leyh teaches the coating is preferably substantially free of hydrogenated or non-hydrogenated animal fat or vegetable oil having a melting point below about 100oF [0030], which meets the claim limitation of up to 30% by weight of the fat composition having a melting point below 90oF.
Regarding claims 3-4, Leyh teaches the coating can include a flavorant between about 20-50% weight of the coating, where the flavorant can be meat solids from beef, chicken or liver  [0047]. Leyh’s meat solids meet the claim limitation of protein.  Leyh’s claimed range of meat solids of 20-50% weight of the coating overlaps with the claimed ranges of at least 5% by weight protein and 6-30% weight protein.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I) 
Regarding claim 5, it is noted that when the fat composition has a melting point below 120oF the veneer is not required to contain at least 10% by weight protein. However, Leyh teaches a coating with 10% weight beef digest when the fat has a melting point between 125-140oF ([0092] and Table IV). Leyh’s beef digest meets the claim limitation of protein. 
Regarding claim 6, it is noted that the hard fat of at least 2% weight is not required when the non-fat solids content is less than 55% by weight. However, Leyh teaches the coating can contain hydrogenated canola oil (a hard fat) from 25-100% weight [0030] and [0039] and an inert filler, rice flour, at 2-75% weight [0032]. 
The rice flour meets the claim limitation of non-fat solids and the range of Leyh (2-75%weight) overlaps with the claimed range of greater than 55% weight.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  
Regarding the instantly claimed quantity of hard fat of at least 2% by weight of the fat composition (equivalent to at least 7-12% by weight of the veneer), Leyh’s range of 25-100% by weight hydrogenated canola oil (hard fat) in the veneer overlaps with the claimed range of at least 7-12% by weight of the veneer (equivalent to the instantly claimed hard fat of at least 2% by weight of the fat composition).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 8, Leyh teaches the coating can include peanut butter [0031].
Regarding claims 9-11, Leyh teaches a coating with no added sugar (Table IV) and the substrate for the coating is a dog biscuit made of ground wheat, meat/bone, soybean meal, wheat flour, animal fat, meat flavorant and water [0084], which provides a pet food with no refined sugar. 
Regarding claim 12, Leyh teaches the coating can be hydrogenated tallow, peanut butter and peanut chips (Table II) and the substrate for the coating is a dog biscuit made of ground wheat, meat/bone, soybean meal, wheat flour, animal fat, meat flavorant and water [0084], which provides a pet food free of corn-derived ingredients. 
Regarding claims 14-15, Leyh teaches a method of making a dog biscuit (base food piece having a surface) with a coating (veneer) poured over the surface [0083] where the coating can further comprise about 20-50 weight % of a flavorant, which can include meat solids (non-fat solids) [0047].  Leyh also teaches the coating includes about 25-100 weight % hydrogenated animal fat and/or vegetable fat with melting points between about 100oF-160oF [0030]. Leyh further teaches the hydrogenated animal fat and/or vegetable fat and can include hydrogenated canola oil [0039], which has a melting point of 73oC/163oF as evidenced by He (page 3, first paragraph). Since hydrogenated canola oil has a melting point over 140oF it is considered a hard fat according to the instant claims. Leyh also teaches the coating can include about 20-40% weight inert filler, which can include natural sugars.  Leyh also teaches a coating with 0.5% by weight liquid smoke and FD&C brown blend as the only possibly wet ingredient (Table IV), which meets the claim limitation of a moisture content less than 7% by weight of the veneer.  Leyh further teaches the coated pet food is subjected to ambient air, allowing the coating composition to cool to room temperature [0027]. Since all of Leyh’s fats have a melting point above 100oF (abstract) and contain 1% moisture of less (Table IV), the coating would be solid at room temperature.  
Regarding the claimed ranges in claim 14.b.) i-iii., Leyh’s about 20-50 weight % of meat solids overlaps with the claimed range of about 40-60% by weight non-fat solids. Leyh’s 25-100% hydrogenated animal fat and/or vegetable fat encompasses the claimed range of 35-60% by weight fat composition.  Leyh’s fat melting point range of 100oF-160oF overlaps with the claimed range of 90oF-140oF.  Leyh’s sugar quantity of 20-40% weight overlaps with the claimed range of up to 25% by weight. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the quantity of hard fat in claim 14.b.ii., it is noted that since the hard fat is required in an amount up to 40% by weight of the fat composition (equivalent to 0%-24% of the veneer), the amount of hard fat in the veneer can be 0% by weight.  However, Leyh teaches the coating includes about 25-100 weight % hydrogenated animal fat and/or vegetable fat, which can include hydrogenated canola oil (a hard fat) as noted above.  Leyh further teaches hydrogenated animal fats may be combined with hydrogenated vegetable oils for use herein [0039].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the coating of Leyh comprising hydrogenated animal fat and/or vegetable fat where hydrogenated canola oil was combined with a non-hard fat to obtain about 25% weight hydrogenated fat/oil in the coating.  This would result in hydrogenated canola oil (hard fat) being present in an amount less than 25% weight in the veneer which is close to the claimed range of 0-24% weight hard fat of the veneer (equivalent to up to 40% by weight hard fat in the fat claimed fat composition).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Regarding the claim limitation “wherein the veneer is transport stable at 100oF for at least 24 hours and has a smooth appearance at room temperature”, since Leyh teaches all of the components of the claimed invention it follows that the composition of the prior art would have the same properties instantly claimed regarding transport stableness and appearance.  Additionally, Leyh teaches the pet foods and treats basted or otherwise coated with coatings of the present invention will maintain color stability, flavor and appearance during shipping and storage [0044] and as the coating cools, the composition adheres to the surface of the pet food or pet treat much like a thick, creamy gravy, providing a pleasing appearance [0076].
Regarding claim 17, Leyh further teaches a coating of hydrogenated tallow heated to 125-140oF until the tallow melts [0079], which meets the claim limitation of the liquid composition being produced at a temperature at or above the melting point of the fat composition since the fat composition of Leyh (hydrogenated tallow) is melted as the first method step.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leyh (US 2003/0215547 A1 PET TREAT COATING COMPOSITION AND PROCESS) as evidenced by He (He, Yi 2017, Effect of Additives on Crystallization of a Mixture of Fully Hydrogenated Canola Oil and Canola Oil, Master’s thesis, The Ohio State University, Columbus, Ohio) and Holmes (Digestibility of Some Hydrogenated Oils, Arthur D. Holmes, and Harry J. Deuel, American Journal of Physiology-Legacy Content, Volume 54, Issue 3, 1921 Jan 01, https://doi.org/10.1152/ajplegacy.1921.54.3.479).
Regarding claim 7, Leyh teaches a coating with only hydrogenated cottonseed oil (Table VI), which can have a melting point of 46oC/115oF, as evidenced by Holmes (page 481, paragraph 5).  Therefore, the hydrogenated cottonseed oil is not a hard fat and hard fats are present at 0% weight.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leyh (US 2003/0215547 A1 PET TREAT COATING COMPOSITION AND PROCESS) as evidenced by He (He, Yi 2017, Effect of Additives on Crystallization of a Mixture of Fully Hydrogenated Canola Oil and Canola Oil, Master’s thesis, The Ohio State University, Columbus, Ohio) in view of Zignature (Benefits of Grain-Free Dog Food, 2019, https://zignature.com/benefits-of-grain-free-dog-food/).
Regarding Claim 12, Leyh teaches the pet food of claim 1 as addressed above.  
Leyh does not disclose the pet food as free of corn, wheat or soy derived products.
Zignature, also in the field of pet foods, discloses a dog food that eliminates allergenic ingredients like corn, wheat and soy (page 2, last paragraph) in order to alleviate allergy symptoms such as: excessive gas, loose stool, constipation, skin rash, vomiting, and frequent infections (page 2, list).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pet food of Leyh with the corn, wheat and soy free formulation of Zignature in order to provide a pet food free of allergenic ingredients and eliminate pet symptoms of excessive gas, loose stool, constipation, skin rash, vomiting, and frequent infections.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leyh (US 2003/0215547 A1 PET TREAT COATING COMPOSITION AND PROCESS) as evidenced by He (He, Yi 2017, Effect of Additives on Crystallization of a Mixture of Fully Hydrogenated Canola Oil and Canola Oil, Master’s thesis, The Ohio State University, Columbus, Ohio) and Michigan Prepares (Shel-Stable Foods, 2022, https://web.archive.org/web/20220625224257/https://www.michigan.gov/-/media/Project/Websites/michiganprepares/docs/pdf/02/Shelf-Stable_Foods.pdf?rev=82183223e9f4447f96efa5f557e16ead).
Regarding claim 13,  Leyh teaches the pet food of claim 1 as detailed above.  Leyh further teaches the coating enrobes the pet food or pet treat in a shelf-stable, oxidation resistant, protective coating [0041] where shelf-stable refers to a food that can safely sit on the pantry shelf (room temperature) for at least one year and do not have to be cooked or refrigerated as evidenced by Michigan Prepares (first paragraph).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leyh (US 2003/0215547 A1 PET TREAT COATING COMPOSITION AND PROCESS) as evidenced by He (He, Yi 2017, Effect of Additives on Crystallization of a Mixture of Fully Hydrogenated Canola Oil and Canola Oil, Master’s thesis, The Ohio State University, Columbus, Ohio) and Chem BK (https://www.chembk.com/en/chem/Oils,%20palm,%20hydrogenated).
 Regarding claim 16,  Leyh teaches the method of claim 14 as detailed above.  Leyh further teaches one of the fats of the coating can be hydrogenated palm oil [0039] which has a melting point of 32oC/89.6oF as evidenced by ChemBK (page 1, last section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected hydrogenated palm oil as the fat of the coating and to have prepared the coating at the melting point of hydrogenated palm oil, 89.6oF, in order for the fat to be in the liquid state for better and easier mixing.  Additionally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II. A).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leyh (US 2003/0215547 A1 PET TREAT COATING COMPOSITION AND PROCESS) as evidenced by He (He, Yi 2017, Effect of Additives on Crystallization of a Mixture of Fully Hydrogenated Canola Oil and Canola Oil, Master’s thesis, The Ohio State University, Columbus, Ohio) in view of Vanacker (US 2015/0173399 A1 COMPOSITIONS AND METHODS FOR INCREASING PALATABILITY OF DRY PET FOOD).
Regarding claim 18,  Leyh teaches the method of claim 14 as detailed above.  
Leyh does not disclose packaging the pet food into a package.  
Vanacker, also in the field of pet foods with coatings, discloses a coating for a dry pet food to increase the palatability (abstract).  Vanacker further discloses the dry kibble coated with a coating composition can be filled into suitable packaging which is subsequently sealed [0057].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pet food of Leyh with the packaging of Vanacker in order to safely ship and preserve the pet food product.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/Primary Examiner, Art Unit 1791